DETAILED ACTION
This action is responsive to the application No. 17/198,549 filed on March 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Species 2 invention reading on Fig. 2 in the reply filed on 10/20/2022 is acknowledged.  The applicants indicated that claims 1-4 and 9-20 read on the elected species.  Accordingly, claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.
The traversal is on the grounds that there is no burden on the examiner.  According to the applicants, there are claims reciting limitations of species 1-4 that depend from generic claims, therefore, species 1-4 are mutually related and the search field for all species is similar.  This is found not persuasive.  The argument about claims reading on species 1-4 depending from the same generic claims is not evidence that the species are not mutually exclusive.  The examiner can require a restriction in applications where generic claims recite features that are common to a multiplicity of species.  In the previous restriction on page 2, the examiner set forth that the application contained four species, each including mutually exclusive characteristics.  For instance, Species 3 includes micro-lenses 42 having a concave shape and being off center with respect to micro-lenses 43.  These exclusive characteristics make the species patentably distinct from each other.  That is, the unpatentability of one of the species would not necessarily imply the unpatentability of the other species.  The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the species claimed are considered clearly unpatentable over each other.  Accordingly, the prior art applicable to one of the species would not likely be applicable to the other species as the species are likely to raise different prior art issues.  Since each of the species belongs to a different subject of inventive effort, they will require different fields of search (e.g., employing different search queries) that would allow separately searching for each of their mutually exclusive characteristics, thus creating a serious burden on the examiner.
For all the above reasons, the requirement is still deemed proper and is, therefore, made FINAL.25 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiba (US 2017/0338265).

Regarding Claim 1, Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches a semiconductor device, comprising:
a substrate 12 having photoelectric conversion elements PD (see, e.g., par. 0060);
a first light-shielding layer 50 disposed on the substrate 12 and having first apertures AP1 corresponding to the photoelectric conversion elements PD (see, e.g., par. 0064);
a light-adjusting structure 121L disposed on the first light-shielding layer 50;
a second light-shielding layer 61A disposed on the light-adjusting structure 121L and having second apertures AP2 corresponding to the first apertures AP1 (see, e.g., par. 0070);
first light-condensing structures 121 disposed on the second light-shielding layer 61A and covering the second apertures AP2 (see, e.g., par. 0117);
a third light-shielding layer 61C disposed on the first light-condensing structure 121 and having third apertures AP3 corresponding to the second apertures AP2 (see, e.g., par. 0118);
second light-condensing structures 72 disposed on the third light-shielding layer 61C and covering the third apertures AP3 (see, e.g., par. 0074); and
a first light-transmitting layer 62B disposed between the second light-shielding layer 61A and the third light-shielding layer 61C (see, e.g., par. 0071);
wherein a refractive index of each of the first light-condensing structures 121 and a refractive index of the first light-transmitting layer 62B are different (see, e.g., pars. 0097, 0150).  

Regarding Claim 2, Yoshiba teaches all aspects of claim 1.  Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches that the refractive index of each of the first light-condensing structures 121 is higher than the refractive index of the first light-transmitting layer 62B (see, e.g., pars. 0097, 0150).  

Regarding Claim 3, Yoshiba teaches all aspects of claim 2.  Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches that the first light-condensing structures 121 are convex micro-lenses.  

Regarding Claim 4, Yoshiba teaches all aspects of claim 2.  Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches that the refractive index of each of the first light-condensing structures 121 is between 1.5 and 2.5 (see, e.g., par. 0150).  

Regarding Claim 9, Yoshiba teaches all aspects of claim 1.  Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches that each of the photoelectric conversion elements PD corresponds to one of the first light-condensing structures 121 and one of the second light-condensing structures 72.

Regarding Claim 10, Yoshiba teaches all aspects of claim 1.  Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches that each of the first light-condensing structures 121 covers one of the second apertures AP2.  

Regarding Claim 11, Yoshiba teaches all aspects of claim 1.  Yoshiba (see, e.g., Fig. 9, Fig. 15, and Annotated Fig. 9), teaches that a central axis of each of the first light-condensing structures 121 overlaps a central axis of a corresponding one of the second light-condensing structures 72 (see, e.g., pars. 0110, 0167).  

Regarding Claim 16, Yoshiba teaches all aspects of claim 1.  Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches that the refractive index of each of the first light-condensing structures 121 and a refractive index each of the second light-condensing structures 72 are different (see, e.g., pars. 0074, 0150).  

Regarding Claim 19, Yoshiba teaches all aspects of claim 1.  Yoshiba (see, e.g., Fig. 9 and Annotated Fig. 9), teaches that each of the first light-condensing structures 121 and each of the second light-condensing structures 72 have spherical, aspherical, or freeform surfaces.  


    PNG
    media_image1.png
    448
    457
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 12-15, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814